
	

113 HR 4082 IH: To amend the Internal Revenue Code of 1986 to extend the work opportunity tax credit and to provide such credit for hiring long-term unemployed individuals.
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4082
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the work opportunity tax credit and to provide
			 such credit for hiring long-term unemployed individuals.
	
	
		1.Extension of work opportunity tax credit and provision of credit for hiring long-term unemployed
			 individuals
			(a)Extension of work opportunity tax creditSection 51(c)(4)(B) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2015.
			(b)Credit allowed for hiring long-Term unemployed individuals
				(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new subparagraph:
					
						(J)a qualified long-term unemployed individual..
				(2)Qualified long-term unemployed individualSection 51(d) of such Code is amended by striking paragraph (14), by redesignating paragraphs (11),
			 (12), and (13) as paragraphs (12), (13), and (14), respectively, and by
			 inserting after paragraph (10) the following new paragraph:
					
						(11)Qualified long-term unemployed individualThe term qualified long-term unemployed individual means any individual who is certified by the designated local agency as—
							(A)an individual in receipt of unemployment compensation under State or Federal law during the entire
			 26-week period ending on the hiring date, or
							(B)an individual unemployed for such period who would have received such compensation for such period
			 but for having exhausted the right to such compensation..
				(3)Credit limited to $1,000 for hiring of each long-term unemployed individualSection 51(b)(3) of such Code is amended by inserting ($2,500 in the case of any qualified long-term unemployed individual).
				(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer
			 after December 31, 2013.
			
